UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6512



STEVEN L. PEOPLES,

                                            Petitioner - Appellant,

          versus


ROBERT SMITH,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-314-5-H)


Submitted:   July 29, 2004                 Decided:   August 4, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven L. Peoples, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Steven L. Peoples seeks to appeal the district court’s

order dismissing as untimely his petition filed under 28 U.S.C.

§ 2254 (2000).      The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.           28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that   Peoples   has   not   made   the   requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  DISMISSED




                                   - 2 -